The practice ought to be settled. Where a court clearly perceive that no injury will arise from a consolidation they may order it on such terms as they may deem correct. Usually the application comes from the defendant. It is otherwise in this case. The defendants have severed in their pleading, and for this there might have been, what the defendants conceived to be, the strongest reason. They may have long chains of title in no wise dependent on nor connected with each other. In such cases defendants might well suppose that the joining in pleading would produce embarrassment, and injure the defence each might wish to make. In cases where the plaintiff brings several actions depending on one principle, as in a common case of trespass, where the plaintiff declares separately; on the application of the defendants supported by affidavit, that the cause of action is joint, the Court may order a consolidation. The defendants may have the strongest reason to induce a severance, and therefore the Court ought not to order a consolidation.